NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           10-NOV-2022
                                           11:07 AM
                                           Dkt. 9 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

         JAMES DOHERTY, Claimant-Appellant-Appellant, v.
          DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS,
      EMPLOYMENT SECURITY APPEALS REFEREES' OFFICE (ESARO),
                        Appellee-Appellee.


           APPEAL FROM THE CIRCUIT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CCV-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Leonard, Presiding Judge, Hiraoka and Chan, JJ.)
          Upon review of the record, it appears that we lack
jurisdiction over self-represented Claimant-Appellant-Appellant
James Doherty's (Doherty) appeal from the Circuit Court of the
First Circuit's February 22, 2022 Final Judgment in 1CCV-21-
0001059, as Doherty failed to file the notice of appeal within
thirty (30) days after entry of the Final Judgment, as required
by Rule 4(a)(1) of the Hawai#i Rules of Appellate Procedure, and
Doherty failed to obtain any extension of the deadline to appeal.
          Therefore, IT IS HEREBY ORDERED that CAAP-XX-XXXXXXX is
dismissed for lack of appellate jurisdiction.
          IT IS HEREBY FURTHER ORDERED that the pending Motion to
Consolidate, filed October 31, 2022, is dismissed.
          DATED: Honolulu, Hawai#i, November 10, 2022.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Derrick H.M. Chan
                                    Associate Judge